Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura et al. (US 2015/0010077) (hereinafter Kumakura) in view of Ikai et al. (US 2015/0110199) (hereinafter Ikai).

Regarding claims 1, 2, 3, 4, 5, and 6, Kumakura teaches a picture coding/decoding device, method, and non-transitory recording medium storing a computer-readable picture coding/decoding program structured to partition difference information between a picture to be coded/decoded and a picture to be predicted into a plurality of sub-blocks and to code/decode the partitioned sub-blocks predetermined scan order, the picture coding/decoding device, method, and non-transitory recording medium storing a computer-readable program comprising: 
a significant sub-block information coder/decoder structured to code/decode significant sub-block information indicating whether all values of difference coefficients belonging to the sub-block are zero; (e.g. Figs. 2, element S201 and Fig. 17, element S701, and pars. 50 and 103: depicting and describing that the significant sub block information indicating whether all values of difference coefficients belonging to the sub-block are zero is coded [Fig. 17] or decoded [Fig. 2])
a significant coefficient information coder/decoder structured to code/decode significant coefficient information indicating whether a value of a difference coefficient is zero (e.g. Fig. 2, element S203, Fig. 3, Fig. 17, element S704, and pars. 55 – 63, 106, and 108 – 118: depicting and describing that the system codes/decodes significant coefficient information indicating whether a value of a difference coefficient is zero); 
a difference coefficient value information coder/decoder structured to code/decode the value of the difference coefficient (e.g. Fig. 2, element S204, Fig. 17, element S705, and pars. 53 and 107: depicting and describing that the system codes/decodes the value of the difference coefficient), ; and 
a context deriver structured to derive context for coding/decoding the significant coefficient information to be coded/decoded on the basis of significant sub-block information of a coded/decoded sub-block adjacent on a left of a sub-block to be coded/decoded, significant sub-block information of a coded/decoded sub-block adjacent on top of the sub-block to be coded/decoded, and a position of the difference coefficient to be coded/decoded in the sub-block to be coded/decoded (e.g. Figs. 4 and 18, and pars. 108 – 118 and 135 – 143: depicting and describing that the system derives a context for coding/decoding the significant coefficient information to be coded/decoded based on significant sub-block information of a coded/decoded sub-block adjacent in a horizontal direction of the sub-block to be coded/decoded, significant sub-block information of a coded/decoded sub-block adjacent in a vertical direction of the sub-block to be coded/decoded, and a position of the difference coefficient to be coded/decoded in the sub-block to be coded/decoded, the horizontal adjacent sub-block and the vertical adjacent sub-block determined by scan order).
Kumakura does not explicitly teach:
wherein the predetermined scan order is in an order from left to right and from top to bottom, the sub-block adjacent in a horizontal direction of the sub-block to be coded/decoded is a left adjacent sub-block and the sub-block adjacent in a vertical direction of the sub-block to be coded/decoded is a top adjacent sub-block; and 
wherein the context deriver derives the context of the 70 significant coefficient information to be coded/decoded on the basis of a horizontal position of the significant coefficient information to be coded/decoded in the sub-block to be coded in a case where the significant sub-block information of the coded/decoded sub-block adjacent on the left is one and the significant sub-block information of the coded/decoded sub-block adjacent on top is zero, and derives the context of the significant coefficient information to be coded/decoded on the basis of a vertical position of the significant coefficient information to be coded/decoded in the sub-block to be coded/decoded in a case where the significant sub- block information of the coded/decoded sub-block adjacent on the left is zero and the significant sub-block information of the coded/decoded sub-block adjacent on top is one.
Ikai, however, teaches a picture coding/decoding device, method, and non-transitory recording medium storing a computer-readable picture coding/decoding program structured to partition difference information between a picture to be coded/decoded and a picture to be predicted into a plurality of sub-blocks and to code/decode the partitioned sub-blocks in a predetermined scan order:
wherein the predetermined scan order is in an order from left to right and from top to bottom, the sub-block adjacent in a horizontal direction of the sub-block to be coded/decoded is a left adjacent sub-block and the sub-block adjacent in a vertical direction of the sub-block to be coded/decoded is a top adjacent sub-block (e.g. Fig. 14c and par. 313: depicting and describing that the coefficient scan order is up-right, wherein it is known to those of ordinary skill in the art that a horizontal adjacent sub-block of a to be coded/decoded sub-block is a left adjacent sub-block, and a vertical sub-block of a sub-block to be coded/decoded is a top adjacent sub-block); and 
wherein the context deriver derives the context of the 70 significant coefficient information to be coded/decoded on the basis of a horizontal position of the significant coefficient information to be coded/decoded in the sub-block to be coded in a case where the significant sub-block information of the coded/decoded sub-block adjacent on the left is one and the significant sub-block information of the coded/decoded sub-block adjacent on top is zero, and derives the context of the significant coefficient information to be coded/decoded on the basis of a vertical position of the significant coefficient information to be coded/decoded in the sub-block to be coded/decoded in a case where the significant sub- block information of the coded/decoded sub-block adjacent on the left is zero and the significant sub-block information of the coded/decoded sub-block adjacent on top is one (e.g. Fig. 20 and pars. 371 – 412: depicting and describing that the system derives the context of the significant coefficient information to be coded on the basis of a horizontal position [Fig. 20(b)] when the significant sub-block information of the coded/decoded sub-block horizontally adjacent and the significant sub-block information of the coded/decoded sub-block vertically adjacent on is zero, and derives the context of the significant coefficient information to be coded on the basis of a vertical position [Fig. 20(c)] when the significant sub- block information of the coded/decoded sub-block horizontally adjacent is zero and the significant sub-block information of the coded/decoded sub-block vertically adjacent is one, wherein the significant sub-block information of coded/decoded sub-block horizontally adjacent is the equivalent of the significant sub- block information of the coded/decoded sub-block adjacent on the left, and wherein the significant sub-block information of coded/decoded sub-block vertically adjacent is the equivalent of the significant sub-block information of the coded/decoded sub-block adjacent on top [see discussion above]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Kumakura by adding the teachings of Ikai in order for the predetermined scan order to be an up-right scan order, the context deriver deriving the context on the basis of a horizontal positon or the basis of a vertical positon based on the values of the significant sub-block information of the horizontally adjacent sub-block and the value of the significant sub-block information of the vertically adjacent sub-block. One of ordinary skill in the art would be motivated to make such a modification because the modification increases efficiency in coding and decoding a transform coefficient (Ikai, e.g. par. 40: describing a desire to improve coding efficiency during coding and decoding of a transform coefficient).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487